Citation Nr: 1450355	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for essential hypertension, with a history of mild renal insufficiency, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to essential hypertension with a history of mild renal insufficiency.  

3.  Entitlement to service connection for heart disease, claimed as secondary to essential hypertension with a history of mild renal insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1981.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of April 2009 and September 2009 of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). In April 2009, service connection for diabetes mellitus, type II was denied.  In September 2009, an increased rating for essential hypertension with a history of mild renal insufficiency was denied.  Also, the RO determined that new and material evidence was not submitted to reopen the claim for service connection for a heart disorder. 

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the claims folder.  

In August 2013, new and material evidence was found and the claim for service connection for a heart disorder was reopened.  The claim was remanded for further development.  

The issues of entitlement to an increased rating for hypertension and service connection for heart disease, secondary to hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Diabetes mellitus, type II, did not occur during service or for many years thereafter; nor is it caused by or aggravated by the Veteran's service-connected essential hypertension with a history of mild renal insufficiency.  


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been, nor was it shown to be caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

 Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2009.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified. 

The Veteran was afforded VA examinations in January 2010 and October 2013.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's diabetes mellitus, type II, claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability. 

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  The Veteran testified before the undersigned VLJ at a videoconference hearing in June 2011.  The VLJ identified the issue on appeal. She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection 

The Veteran alleges that service connection is warranted for diabetes mellitus, type II, secondary to his service-connected hypertension disability.  He maintains that he has diabetes mellitus, type II, due to beta blockers used to treat him for his service-connected hypertension disability.  

At the outset, it is important to note that the Veteran is service connected for hypertension and has been service connected for more than 30 years.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted for chronic disabilities, such as diabetes mellitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  As an alternative to the nexus requirement, service connection for chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because diabetes mellitus is listed in 38 C.F.R. § 3.309(a), service connection may be established by showing continuity of symptomatology.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2014).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for diabetes mellitus, type II.  After service, the first evidence of diabetes mellitus, type II was in 2007, many years after service.  Based on this information, the Board finds that diabetes was not incurred in or aggravated during the Veteran's active service.  Further, the Veteran's type II diabetes mellitus may not be presumed to be incurred or aggravated during service, as it was not shown to a compensable degree within one year of service discharge.  Continuity of symptomatology also does not provide a basis for granting service connection, as diabetes mellitus, type II, is not shown until more than 25 years after service discharge.  

In a July 2006 internet article, there were findings reported that indicated that beta blockers, used for the treatment of hypertension could be related to diabetes mellitus, type II.  

In January 2010, the Veteran underwent a VA examination.  During the examination, the examiner stated that it is not widely accepted that beta blockers cause diabetes mellitus, type II.  He stated that he would be resorting to mere speculation to make that specific finding.  

In March 2010, D.M., MD presented a statement on behalf of the Veteran's claim.  He indicated that beta blockers can kill beta cells that can cause diabetes mellitus, type II.  He did not relate this specifically to the Veteran's condition in any form.  He submitted internet articles to substantiate his opinion in part.  

In June 2011, the Veteran underwent an examination performed by Dr. D.M.  Dr. D.M. stated during the examination that the Veteran has diabetes mellitus, type II, that is complicated by nephrology (chronic renal insufficiency).  

The Veteran testified at a videoconference hearing in June 2011.  He stated that he was told by his private physician that his diabetes mellitus, type II, was the result of the use of beta blockers used for the treatment of his service-connected hypertension.  

Pursuant to the Board's August 2013 remand, the Veteran underwent a VA examination in October 2013.  The examiner opined that the Veteran does not have diabetes mellitus that is related or caused by service, nor does he have diabetes mellitus that is aggravated by hypertension.  The Veteran maintains that he has diabetes mellitus, type II, secondary to his use of beta blocker medication that he was prescribed to treat his service-connected hypertension.  The examiner indicated that there is no medical evidence to indicate that a beta blocker for hypertension will cause diabetes.  Beta blockers are used with caution in diabetics because they can mask the early warning symptoms of low blood sugar and should be used with caution in patients receiving treatment for diabetes.  Therefore, it puts a diabetic at higher risk for low blood sugar but is just a caution and not a contraindication.  The Veteran was not diagnosed with diabetes until 2007.  His hypertension was diagnosed in 1977.  Hypertension, according to the examiner, did not aggravate the Veteran's diabetes mellitus, type II.  It is actually the opposite.  Diabetes mellitus, type II, according to the examiner, would more likely make the Veteran's service-connected hypertension worse.  The evidence of record shows that the Veteran does not presently have renal insufficiency.  That condition was likely temporary and has now resolved.  Therefore, there is no evidence indicating that hypertension with renal insufficiency aggravated his diabetes.  His renal functions in July 2013 were normal.  His elevated BUN was likely due to dehydration because his creatinine was normal.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability. See Wallin, supra. 

With respect to Wallin element (1), the record is clear that the Veteran has diabetes mellitus, type II.  As to Wallin element (2), the Veteran does have a service-connected disability, hypertension.  The Veteran claims that the treatment prescribed for hypertension is the cause of his diabetes mellitus, type II.  

However, as to Wallin element (3), the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to a service-connected disability.  The evidence above shows that there are conflicting opinions as to whether beta blockers used for treatment of the Veteran's service-connected hypertension caused the Veteran's diabetes mellitus. 

The January 2010 VA examiner stated that it is not widely accepted that beta blockers cause diabetes mellitus.  He did not indicate why, he just related that he would be resorting to mere speculation to make that finding.  Conversely, D.M., MD, the Veteran's treating physician, indicated in a March 2010 statement, that, beta blockers promote glucose intolerance through diabetes via increased insulin levels for long periods of time.  Their results, according to Dr. D.M., cause beta cell death, resulting in diabetes.  He submitted several internet articles on behalf of his opinion.  One article indicated that the possibility beta blockers may promote glucose intolerance remains a concern.  However, these studies were compromised by small numbers of patients, relatively short follow-up periods, changing definitions of new-onset diabetes, lack of adequate comparison groups, and study designs that precluded comparisons among several classes of antihypertensive drugs.  Another study presented by Dr. D.M. indicated, in pertinent part, that the results of these studies have been inconsistent, and many studies have been limited by inadequate outcomes and by potential confounding.  Finally, another study presented by the physician indicated that the risk of developing diabetes was 28 percent greater for patients taking beta blockers than for patients taking no medication.  However, the researchers pointed out their study was limited by the lack of information regarding the dosage and duration of treatment with antihypertensive drugs beta blockers.  In all of the internet studies presented by Dr. D.M., the studies were limited and found to have inadequate findings.  Moreover, Dr. D.M. at no time related his treatment of the Veteran specifically to the use of beta blockers, only indicating generally that beta blockers could cause diabetes, not indicating that the beta blockers did cause diabetes in the Veteran.  All the articles that he presented on behalf of his belief that beta blockers cause diabetes were suspect, presented lack of information, and were compromised in some form or another.  Therefore, those studies are not competent in the instant claim.  In his June 2011 examination of the Veteran, Dr. D.M. indicated that the Veteran's diabetes mellitus was complicated by nephrology.  

Finally, the Veteran underwent an October 2013 VA examination.  This examiner indicated that the Veteran does not have diabetes mellitus caused by or aggravated by his service-connected hypertension.  The Veteran was treated with propranolol/Inderal for his hypertension.  This examiner stated that there is no medical evidence to indicate that a beta blocker used for hypertension will cause diabetes.  According to the examiner, beta blockers are used with caution in diabetics for the following reason from medicinenet, com, "Propranolol can mask the early warning symptoms of low blood sugar (hypoglycemia) and should be used with caution in patients receiving treatment for diabetes." Therefore, it puts a diabetic at higher risk for low blood sugar but it is just a caution not a contraindication.  The examiner stated that the Veteran wasn't diagnosed with diabetes until 2007 and his hypertension was diagnosed 30 years earlier, in 1977.  He was actually only prescribed Inderal on an as needed basis because he did not have consistent hypertension.  The examiner stated that hypertension and renal insufficiency did not aggravate the Veteran's diabetes mellitus; it was actually the opposite.  Diabetes mellitus would more likely make the Veteran's hypertension and renal insufficiency worse.  Also to be noted is that the Veteran currently does not have renal insufficiency and that this condition was likely temporary and has resolved.  Therefore, there is no evidence indicating that hypertension with renal insufficiency aggravated the Veteran's diabetes.  His renal functions in July 2013 were normal.  His elevated BUN was likely due to dehydration because his creatinine was normal.  

The United States Court of Appeals for Veterans Claims has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  The October 2013 VA examination provides such information.  The Board therefore affords significant probative value to the October 2013 VA examination, and finds it to be more persuasive than the January 2010 VA examination and the March 2010 private medical statement and articles.  

Based on the foregoing, the Veteran's diabetes mellitus, type II, is not found to be caused by or aggravated  by the Veteran's service-connected hypertension with renal insufficiency.  


ORDER

Service connection for diabetes mellitus, type II, claimed as secondary to service-connected hypertension, is denied.  


REMAND

Further development is needed in the remaining claims.  

In August 2013, the claim for service connection for a heart disorder, secondary to service-connected hypertension with renal insufficiency, was remanded.  The Board requested an opinion with supporting rationale regarding the etiology of the Veteran's heart disorder.  This was not done.  Moreover, an increased rating for hypertension with renal insufficiency had to be held in abeyance because that issue and the issue related to service connection for a heart disorder are inextricably intertwined.  In this regard, this disability (hypertension) is presently evaluated as 20 percent disabling under hyphenated diagnostic codes 7101-7507.  

Under DC 7507, the disability is to be rated according to the predominant symptoms as renal dysfunction, hypertension or heart disease.  If rated under the cardiovascular rating schedule provisions, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  See 38 C.F.R. § 4.115b , DC 7507.  The Veteran's service-connected essential hypertension has been rated primarily under the cardiovascular schedule since the initial rating in February 1984.  Therefore, since service connection for a heart disorder could affect the ultimate outcome of the increased rating essential hypertension claim, that claim is inextricably intertwined with the other issue on appeal, and must be held in abeyance pending the final adjudication of those two claims.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991).  

Since the RO/AMC did not fully address the issue of service connection for a heart disorder, the issue of an increased rating for hypertension must remain in abeyance until the resolution of that issue.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  This was not done in this examination.  An examination as to the etiology of the Veteran's heart disorder  must be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any heart disorder.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a clinically diagnosed heart disorder which is of service onset, manifested to a degree of 10 percent or more within one year of service discharge, is otherwise related to service, is proximately due to or the result of the Veteran's essential hypertension with mild renal insufficiency, or has been aggravated by his service-connected essential hypertension with mild renal insufficiency.  If it is determined that aggravation beyond the natural progress of the heart disorder by the service-connected essential hypertension with mild renal insufficiency exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  Also, address the issue of an increased rating for essential hypertension with mild renal insufficiency held in abeyance.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


